166 P.3d 580 (2007)
214 Or. App. 568
STATE of Oregon, Plaintiff-Respondent,
v.
Scott Louis SULLIVAN, Defendant-Appellant.
CFH040265; A131814.
Court of Appeals of Oregon.
Submitted on Record and Briefs July 24, 2007.
Decided August 22, 2007.
James N. Varner filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Jonathan H. Fussner, Attorney-In-Charge, Criminal Appeals Unit, filed the brief for respondent.
Before LANDAU, Presiding Judge, and BREWER, Chief Judge, and SCHUMAN, Judge.
PER CURIAM.
Reversed and remanded. State v. Birchfield, 342 Or. 624, 157 P.3d 216 (2007); State v. Miller, 208 Or.App. 424, 144 P.3d 1052 (2006).